 Case 2:21-mj-00085-JHR Document 39 Filed 06/03/21 Page 1 of 3                      PageID #: 46




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

UNITED STATES OF AMERICA                       )
                                               )
       v.                                      )Case No. 2:21-mj-00085-JHR
                                               )
SHAWN ADAMS                                    )

                       JOINT MOTION TO EXTEND TIME TO INDICT

       The United States of America and the defendant, by and through undersigned counsel,

hereby move that the Court enter an order under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7),

excluding the time that elapses between June 10, 2021, and July 13, 2021. In support of this joint

motion to extend the time to indict, the parties state as follows:

       The parties have reached an agreement as to an alternate resolution to the defendant’s case

that negates the need for an indictment and a trial. The parties are seeking an additional period in

order to allow the Court to hold a waiver of indictment, arraignment, and Rule 11 hearing on an

information, which is presently scheduled to take place via video on July 13, 2021.

       The interest of justice to be served by the requested exclusion of time outweighs the interest

of the defendant and the public in a speedy trial both because the parties have reached an agreement

that obviates the need for an indictment and trial as evidenced by the recent scheduling of the video

hearing, and because allowing the parties to proceed in accordance with their agreement will

promote a speedy and certain outcome. Defense counsel advises that he consents to this joint

motion and that the defendant waives his rights under the Speedy Trial Act for the period of the

requested exclusion.




                                                  1
 Case 2:21-mj-00085-JHR Document 39 Filed 06/03/21 Page 2 of 3                  PageID #: 47




       WHEREFORE, the parties respectfully request that the Court enter an order excluding the

period between June 10, 2021, and July 13, 2021, from calculation under the provisions of the

Speedy Trial Act, 18 U.S.C. § 3161 et seq.



Dated: June 3, 2021                          /s/Lindsay Feinberg
                                             Assistant United States Attorney

                                             /s/Randall Bates, Esq.
                                             Attorney for Shawn Adams




                                                2
 Case 2:21-mj-00085-JHR Document 39 Filed 06/03/21 Page 3 of 3                     PageID #: 48




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

                                CERTIFICATE OF SERVICE

        I hereby certify that on June 3, 2021, I filed the foregoing Joint Motion to Extend Time to
Indict using the Court’s CM/ECF system, which will cause a copy of the motion to be sent to all
counsel of record.



                                             Donald E. Clark
                                             Acting United States Attorney

                                             /s/Lindsay B. Feinberg
                                             Assistant United States Attorney




                                                3
